DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claim 1:
“identify a condition wherein the actual position of the end effector has been constrained by a virtual constraint;
determine a home position of the end effector, the home position is a position the end effector would be located without regard to the virtual constraint;
evaluate an anticipated movement of the end effector from the actual position to the home position;
detect that the anticipated movement would cause an anticipated collision between the end effector and the virtual constraint;


control the one or more joints of the robotic device to slide the end effector from the actual position to target position along the virtual constraint.”

Claim 13:
“identifying a condition wherein the actual position of the end effector has been constrained by a virtual constraint;
determining a home position of the end effector, the home position is a position the end effector would be located without regard to the virtual constraint;
evaluating an anticipated movement of the end effector from the actual position to the home position;
detecting that the anticipated movement would cause an anticipated collision between the end effector and the virtual constraint;
computing a target position of the end effector that evades the anticipated collision, wherein the target position is spaced apart from the actual position and located along the virtual constraint; and
controlling the one or more joints of the robotic device to slide the end effector from the actual position to target position along the virtual constraint.



The invention is useful for controlling one or more joints of a robot.
The closest prior art is Tsekos (US 20140058406).


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666